DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Amendment After Final Action Under 37 C.F.R. § 1.116, filed June 14, 2022 (“Reply”).  Applicant has amended Claims 1, 10, and 11; and has canceled Claim 3.  No claims are added.  As amended, Claims 1 and 4-11 are presented for examination.
In Office action mailed April 14, 2022 (“Office Action”):
Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyooka (US 2020/0322685 A1) in view of Lin et al. (CN 108235102 A, “Lin” with reference to machine translation page numbers).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.



Response to Arguments
Applicant’s arguments (see Reply Pages 6-11) have been fully considered, but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyooka (US 2020/0322685 A1) in view of Lin et al. (CN 108235102 A, “Lin” with reference to machine translation page numbers) in view of Mizue (US 2011/0105215 A1).
In regards to Claim 1, Kiyooka teaches a system (generally shown in Fig. 1, as introduced in [0077]), comprising one or more computer processors that execute machine-readable instructions (CPU and memory, as described in [0079]) to perform:
distributing a live video provided by a distributor to a plurality of viewers (Content Creator 140 providing live video data to Viewer 141, as described in [0087,0091,0097]);
receiving an input of an item by each of the plurality of viewers during a distribution of the live video (process of Fig. 3 including receiving a tip request at Step 304, as described in [0107]);
determining, in response to receiving a first input of a first item by a first viewer included in the plurality of viewers, whether the first input satisfies a predetermined combo condition (determination of Rating Eligibility Conditions Met at Step 1202 of Fig. 12 including the reception of a tip and view count eligibility, as described in [0136]);
generating a combo in response to determining that the first input satisfies the predetermined combo condition (calculate/generate rating according to algorithm at Step 1203 of Fig. 12, as described in [0137]); and
giving, in response to generating the combo, one or more first benefits to the distributor (update Video Database 130 and User Database 131 at Step 1205, as described in [0137] and display of rating Label 401 in interface of Fig. 4, as described in [0143,0153,0154]).
Kiyooka further discloses ranking videos according to total received tips with higher tipping frequency resulting in a higher star rating (as described in [0138,0145]).  However, Kiyooka does not explicitly demonstrate:
chaining the combo to a last combo, generated immediately before, in response to the first input being received within a chainable period that starts upon generating the last combo; and
the giving one or more first benefits based on a number of chained combos, wherein a number of the first benefits given to the distributer increases as the number of chained combos increases.
In a similar field of invention, Lin teaches a method and system for facilitating a live broadcast including a plurality of gift givers (Abstract).  Lin further discloses:
chaining the combo to a last combo, generated immediately before, in response to the first input being received within a chainable period that starts upon generating the last combo (process of Fig. 1C including generating a gift giver record, counting each of the before current time and the distance between the latest current time of preset duration of gifts the total integral, as described in the bottom of Page 6 and top of Page 7); and
the giving one or more first benefits based on a number of chained combos, wherein a number of the first benefits given to the distributer increases as the number of chained combos increases (selecting the target, where the target is the largest giver total, thereby promoting the dotation gift presenter, as described in the top of Page 7).
Both Kiyooka and Lin teach similar technique for monitoring viewer contributions to a live broadcast.  Lin further discloses a known technique for totaling donations made by each viewer and recognizing viewers with the largest giver totals.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the viewer contribution monitoring technique of Kiyooka to include the viewer recognition technique of Lin in order to promote a competitive psychology to improve effect of revenue (as Lin suggest at the top of Page 7).
However, the combination does not explicitly demonstrate:
the giving one or more benefits by updating a value of a gauge; and
clearing one or more existing combos in response to determining that the updated value of the gauge has reached a maximum value of the gauge.
In a similar field of invention, Mizue teaches a method and system for implementing a gaming machine including a counter of how many times specific cells appear in a display (Abstract).  Mizue further discloses:
the giving one or more benefits by updating a value of a gauge (increment Gauge 371 at Step 4a of Fig. 9 when specific cell 321 shows up in Display 3, as described in [0061] and shown in Figs. 5 and 6; with further reference to showing visual effect at Step 6a, as described in [0063] and shown in Fig. 7); and
clearing one or more existing combos in response to determining that the updated value of the gauge has reached a maximum value of the gauge (determination that gauge reaches threshold at Step 5a and resetting gauges at Step 9a, as described in [0062,0066]).
Both Lin and Mizue teach similar techniques for tracking the accumulation of achievement in a reward system.  Mizue further disclose a known technique for updating a value gauge and clearing the gauge based on a maximum value.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the achievement accumulation tracking technique of Lin to include the gauge value technique of Mizue in order to provide a more exciting and entertaining experience for the end user (as Mizue suggest in [0003]).
In regards to Claim 4, the combination of Kiyooka, Lin, and Mizue teaches the system of claim 1,
wherein the predetermined combo condition includes a condition that a relationship between a value of the first item and a value of a second item inputted before the first item is a predetermined relationship (Kiyooka: tip payment count and video view count used to generate tipping frequency, as described in [0132]), and
the second item includes an item inputted immediately before the first item or an item inputted when the last combo is generated (Kiyooka: video view count recorded by the Video Provision Module 120 and stored in the Video Database 130 in association with the video, as described in [0100]).
In regards to Claim 5, the combination of Kiyooka, Lin, and Mizue teaches the system of claim 1,
wherein the predetermined combo condition includes a condition that the number of times the same item is inputted in a plurality of chained combos is less than or equal to a threshold value (Kiyooka: minimum view count to confirm rating eligibility conditions, as described in [0136]).
In regards to Claim 6, the combination of Kiyooka, Lin, and Mizue teaches the system of claim 1,
wherein the predetermined combo condition includes a condition that the number of times any item is inputted by the same viewer in a plurality of chained combos is less than or equal to a threshold value (Kiyooka: accounting for multiple tips paid by the same user for the same video, as described in [0134]).
In regards to Claim 7, the combination of Kiyooka, Lin, and Mizue teaches the system of claim 1,
wherein the one or more computer processors further perform:
giving the distributor a second benefit during the distribution, the number of the second benefits to be given to the distributor being set based at least on a viewing status of the plurality of viewers (Kiyooka: downloading/saving permission setting set by the Content Creator 140 is confirmed at Step 1101 of Fig. 11, as described in [0129]); and
starting, on a condition that the number of the first benefits held by the distributor is equal to or greater than a threshold value, a predetermined mode in which the number of the second benefits to be given to the distributor is enhanced (Kiyooka: viewings of downloaded videos are counted toward the view count and stored in the Video Database 130, as described in [0131]).
In regards to Claim 8, the combination of Kiyooka, Lin, and Mizue teaches the system of claim 7,
wherein the starting of the predetermined mode includes starting the predetermined mode in response to an instruction by the distributor after the number of the first benefits held by the distributor reaches the threshold value (Kiyooka: Content Creator 140 activates download permission setting by way of the interface of Fig. 16, as described in [0130,0181,0182]; with further reference to minimum view count to confirm rating eligibility conditions, as described in [0136]).
In regards to Claim 9, the combination of Kiyooka, Lin, and Mizue teaches the system of claim 7,
wherein the one or more computer processors further perform enabling an input of a dedicated item for the predetermined mode by each of the plurality of viewers in response to starting the predetermined mode (Kiyooka: downloading of the video is permitted when reward is offered and activated by the Content Creator 140, as described in [0129]).

In regards to Claim 10, Kiyooka teaches a method executed by one or more computers (generally shown in Figs. 3 and 12, as introduced in [0104,0135]), the method comprising:
distributing a live video provided by a distributor to a plurality of viewers (Content Creator 140 providing live video data to Viewer 141, as described in [0087,0091,0097]);
receiving an input of an item by each of the plurality of viewers during a distribution of the live video (process of Fig. 3 including receiving a tip request at Step 304, as described in [0107]);
determining, in response to receiving a first input of a first item by a first viewer included in the plurality of viewers, whether the first input satisfies a predetermined combo condition (determination of Rating Eligibility Conditions Met at Step 1202 of Fig. 12 including the reception of a tip and view count eligibility, as described in [0136]);
generating a combo in response to determining that the first input satisfies the predetermined combo condition (calculate/generate rating according to algorithm at Step 1203 of Fig. 12, as described in [0137]); and
giving, in response to generating the combo, one or more first benefit to the distributor (update Video Database 130 and User Database 131 at Step 1205, as described in [0137] and display of rating Label 401 in interface of Fig. 4, as described in [0143,0153,0154]).
Kiyooka further discloses ranking videos according to total received tips with higher tipping frequency resulting in a higher star rating (as described in [0138,0145]).  However, Kiyooka does not explicitly demonstrate:
chaining the combo to a last combo, generated immediately before, in response to the first input being received within a chainable period that starts upon generating the last combo; and
the giving one or more first benefits based on a number of chained combos, wherein a number of the first benefits given to the distributer increases as the number of chained combos increases.
In a similar field of invention, Lin teaches a method and system for facilitating a live broadcast including a plurality of gift givers (Abstract).  Lin further discloses:
chaining the combo to a last combo, generated immediately before, in response to the first input being received within a chainable period that starts upon generating the last combo (process of Fig. 1C including generating a gift giver record, counting each of the before current time and the distance between the latest current time of preset duration of gifts the total integral, as described in the bottom of Page 6 and top of Page 7); and
the giving one or more first benefits based on a number of chained combos, wherein a number of the first benefits given to the distributer increases as the number of chained combos increases (selecting the target, where the target is the largest giver total, thereby promoting the dotation gift presenter, as described in the top of Page 7).
Both Kiyooka and Lin teach similar technique for monitoring viewer contributions to a live broadcast.  Lin further discloses a known technique for totaling donations made by each viewer and recognizing viewers with the largest giver totals.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the viewer contribution monitoring technique of Kiyooka to include the viewer recognition technique of Lin in order to promote a competitive psychology to improve effect of revenue (as Lin suggest at the top of Page 7).
However, the combination does not explicitly demonstrate:
the giving one or more benefits by updating a value of a gauge; and
clearing one or more existing combos in response to determining that the updated value of the gauge has reached a maximum value of the gauge.
In a similar field of invention, Mizue teaches a method and system for implementing a gaming machine including a counter of how many times specific cells appear in a display (Abstract).  Mizue further discloses:
the giving one or more benefits by updating a value of a gauge (increment Gauge 371 at Step 4a of Fig. 9 when specific cell 321 shows up in Display 3, as described in [0061] and shown in Figs. 5 and 6; with further reference to showing visual effect at Step 6a, as described in [0063] and shown in Fig. 7); and
clearing one or more existing combos in response to determining that the updated value of the gauge has reached a maximum value of the gauge (determination that gauge reaches threshold at Step 5a and resetting gauges at Step 9a, as described in [0062,0066]).
Both Lin and Mizue teach similar techniques for tracking the accumulation of achievement in a reward system.  Mizue further disclose a known technique for updating a value gauge and clearing the gauge based on a maximum value.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the achievement accumulation tracking technique of Lin to include the gauge value technique of Mizue in order to provide a more exciting and entertaining experience for the end user (as Mizue suggest in [0003]).

In regards to Claim 11, Kiyooka teaches a non-transitory computer-readable medium including a program (CPU and memory with installed programs, as described in [0079]), wherein the program causes one or more computers to execute:
distributing a live video provided by a distributor to a plurality of viewers (Content Creator 140 providing live video data to Viewer 141, as described in [0087,0091,0097]);
receiving an input of an item by each of the plurality of viewers during a distribution of the live video (process of Fig. 3 including receiving a tip request at Step 304, as described in [0107]);
determining, in response to receiving a first input of a first item by a first viewer included in the plurality of viewers, whether the first input satisfies a predetermined combo condition (determination of Rating Eligibility Conditions Met at Step 1202 of Fig. 12 including the reception of a tip and view count eligibility, as described in [0136]);
generating a combo in response to determining that the first input satisfies the predetermined combo condition being satisfied (calculate/generate rating according to algorithm at Step 1203 of Fig. 12, as described in [0137]); and
giving, in response to generating the combo, one or more first benefit to the distributor (update Video Database 130 and User Database 131 at Step 1205, as described in [0137] and display of rating Label 401 in interface of Fig. 4, as described in [0143,0153,0154]).
Kiyooka further discloses ranking videos according to total received tips with higher tipping frequency resulting in a higher star rating (as described in [0138,0145]).  However, Kiyooka does not explicitly demonstrate:
chaining the combo to a last combo, generated immediately before, in response to the first input being received within a chainable period that starts upon generating the last combo; and
the giving one or more first benefits based on a number of chained combos, wherein a number of the first benefits given to the distributer increases as the number of chained combos increases.
In a similar field of invention, Lin teaches a method and system for facilitating a live broadcast including a plurality of gift givers (Abstract).  Lin further discloses:
chaining the combo to a last combo, generated immediately before, in response to the first input being received within a chainable period that starts upon generating the last combo (process of Fig. 1C including generating a gift giver record, counting each of the before current time and the distance between the latest current time of preset duration of gifts the total integral, as described in the bottom of Page 6 and top of Page 7); and
the giving one or more first benefits based on a number of chained combos, wherein a number of the first benefits given to the distributer increases as the number of chained combos increases (selecting the target, where the target is the largest giver total, thereby promoting the dotation gift presenter, as described in the top of Page 7).
Both Kiyooka and Lin teach similar technique for monitoring viewer contributions to a live broadcast.  Lin further discloses a known technique for totaling donations made by each viewer and recognizing viewers with the largest giver totals.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the viewer contribution monitoring technique of Kiyooka to include the viewer recognition technique of Lin in order to promote a competitive psychology to improve effect of revenue (as Lin suggest at the top of Page 7).
However, the combination does not explicitly demonstrate:
the giving one or more benefits by updating a value of a gauge; and
clearing one or more existing combos in response to determining that the updated value of the gauge has reached a maximum value of the gauge.
In a similar field of invention, Mizue teaches a method and system for implementing a gaming machine including a counter of how many times specific cells appear in a display (Abstract).  Mizue further discloses:
the giving one or more benefits by updating a value of a gauge (increment Gauge 371 at Step 4a of Fig. 9 when specific cell 321 shows up in Display 3, as described in [0061] and shown in Figs. 5 and 6; with further reference to showing visual effect at Step 6a, as described in [0063] and shown in Fig. 7); and
clearing one or more existing combos in response to determining that the updated value of the gauge has reached a maximum value of the gauge (determination that gauge reaches threshold at Step 5a and resetting gauges at Step 9a, as described in [0062,0066]).
Both Lin and Mizue teach similar techniques for tracking the accumulation of achievement in a reward system.  Mizue further disclose a known technique for updating a value gauge and clearing the gauge based on a maximum value.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the achievement accumulation tracking technique of Lin to include the gauge value technique of Mizue in order to provide a more exciting and entertaining experience for the end user (as Mizue suggest in [0003]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426